           Case 1:19-cv-11523-IT Document 7 Filed 09/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

NEW ENGLAND CARPENTERS CENTRAL COLLECTION             )
AGENCY, and THE TRUSTEES OF THE NEW ENGLAND           )
CARPENTERS PENSION FUND, NEW ENGLAND                  )
CARPENTERS GUARANTEED ANNUITY FUND, NEW               )
ENGLAND CARPENTERS HEALTH BENEFITS FUND,              )
NEW ENGLAND CARPENTERS VACATION SAVINGS               )
FUND, and NEW ENGLAND CARPENTERS TRAINING             )
FUND,                                                 )
      Plaintiffs,                                     ) C.A. No. 19-11523
                                                      )
 v.                                                   )
                                                      )
HUNTINGTON INSTALLATIONS, LLC and BENJAMIN            )
ANDREA,                                               )
      Defendants.                                     )
______________________________________________________)

                          NOTICE OF VOLUNTARY DISMISSAL

       In accordance with Rule 41(a)(1)(i), plaintiffs hereby give notice of voluntary dismissal,

without prejudice, of this action. As of this date, defendants have neither answered the

complaint nor moved for summary judgment.

Dated: September 16, 2019                    Respectfully submitted,

                                             Adrienne N. Langlois, BBO #699341
                                             KRAKOW, SOURIS & LANDRY, LLC
                                             225 Friend Street
                                             Boston, MA 02114
                                             (617) 723-8440
                                             alanglois@krakowsouris.com

                                             /s/ Adrienne N. Langlois
                                             Attorney for plaintiffs
            Case 1:19-cv-11523-IT Document 7 Filed 09/16/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF), and paper copies
will be sent to those indicated as non-registered participants on this 16th day of September, 2019.

                                             /s/ Adrienne Langlois_____




                                                 2
